DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recording unit” in claim 2 and “detection unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the direction and velocity".  There is insufficient antecedent basis for the “velocity” limitation in the claim.
Claim 15 recites “on which a computer program for causing a computer to execute to the method of claim 12”.  It is unclear what is being claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (U.S. Pub. No. 20180241922) in view of Park et al. (U.S. Pub. No. 20020180759).
	Regarding claim 9, Baldwin discloses:
An imaging apparatus, comprising:
a processor programmed to operate as the following units (CPU 16 may comprise a general-purpose or a special-purpose processor that controls operation of computing device 10 where software applications execute on CPU 16 including camera operation and display, par. 34, 42, 43);
a first image capture unit configured to capture an image at a first field angle (camera 12A may be the wide camera or the tele camera, and camera 12B may be the other one of the wide camera or tele camera, par. 75 and 112);
a second image capture unit configured to capture an image at a second field angle wider than the first field angle (camera 12A may be the wide camera or the tele camera, and camera 12B may be the other one of the wide camera or tele camera, par. 75 and 112);
an exposure control unit configured to control exposure of the second image capture unit based on a luminance of a region in the first 
a display control unit configured to cause an image to be displayed based on the image captured by the second image capture unit (blending between the image content generated by camera processors 14A and 14B to generate the final image content for display, par. 41).
While Baldwin discloses both the tele and wide cameras capturing images of a scene, Baldwin is silent with regards to the second field angle wider than the first field angle including the first field angle and the image captured by the second image capture unit to be displayed.  Park discloses in par. 34, 35, 40-43, 50, and 120 that single lens cameras 11 to 15 has a diagonal field of view of 135 degrees (wide field of view) and camera 16 has a lens with a narrow 10 degree field of view where high resolution image 303 captured by narrow field of view camera 16 is overlaid over portion 302 captured by one or more of the wide field of view cameras where a viewer program takes the portion of the panorama in the view window 302 and the high resolution image 303 and renders them so that the high resolution image is overlaid on the panorama for display on monitor 2A and can be viewed in real time.  As can be seen in par. 50 this is 
Regarding claim 10, see the rejection of claim 9 and note that the limitations of claim 10 were shown.
Regarding claim 11, see the rejection of claim 9 and note that the limitations of claim 11 were shown where the telephoto image in Baldwin and Park are being used to display an image.

Allowable Subject Matter
Claims 1-5, 7, 8, and 12-14 are allowed.
Regarding claim 1, no prior art could be located that teaches or fairly suggests n exposure control unit configured to have a first exposure mode that controls exposure of the second image capture unit based on a luminance of a region in the first field angle, and a second exposure mode that changes exposure of the second image capture unit based on a luminance of a region in the second field angle including outside of the first field angle when a main object is outside the first field angle; and a display control unit configured to cause the image captured by the second image capture unit to be displayed, in combination with the rest of the limitations of the claim.
s 2-5 and 7-8 depend on claim 1 and therefore are allowed.
Claim 12 is allowed for similar reasons as claim 1.
Claims 13 and 14 depend on claim 12 and therefore are allowed.

Conclusion
Claim 6 would be allowed as dependent on claim 1 if the claim was amended to address the 35 USC 112 rejection above.
Claim 15 would be allowed as dependent on claim 12 if the claim was amended to address the 35 USC 112 rejection above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697